      Case: 1:19-cv-08506 Document #: 1 Filed: 12/30/19 Page 1 of 15 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 AUSTON TRANSFER & PROCESSING,
 LLC, a Maryland Limited Liability
 Company and AUSTON
 CONTRACTING, INC, a Maryland
 Corporation

                                   Plaintiffs,
                      vs

 SHREDDERHOTLINE.COM
 COMPANY, an Illinois Corporation and
 DAN SCOTT BURDA

                                  Defendants


                                         COMPLAINT

       Plaintiffs, AUSTON TRANSFER & PROCESSING, LLC, and AUSTON

CONTRACTING, INC bring this Complaint against Defendants, SHREDDERHOTLINE.COM

COMPANY, and DAN SCOTT BURDA for violations of the Racketeer Influenced and Corrupt

Organizations (RICO) Act, breach of contract and other related claims, and allege as follows:

                                 NATURE OF THE ACTION

       1.      This case involves the breach of an agreement by Shredderhotline.com Company

and its owner Dan Scott Burda to sell and deliver an Eidal Shredder 7272 with conveyor system

which is an industrial tire shredder, to Plaintiffs, Auston Transfer and Processing, LLC and

Auston Contracting, Inc (collectively “the AUSTON ENTITIES”) for use in their scrap tire

processing and recycling business, as well as Defendants, Shredderhotline.com and Dan Scott

Burda obtaining payment by wire transfer of $280,000.00 for the purported Eidal Shredder 7272

by false and misleading representations when they either knew that they did not have the



                                          Page 1 of 14
      Case: 1:19-cv-08506 Document #: 1 Filed: 12/30/19 Page 2 of 15 PageID #:2




shredder, knew that they were not able to sell or deliver the shredder to the AUSTON PARTIES

or never intended to deliver it.

                                            PARTIES

       2.      Plaintiff, Auston Transfer & Processing, LLC (“AUSTON, LLC”) is a Maryland

limited liability company with its principal place of business located at 1202 Pauls Lane, Joppa,

MD 21085.

       3.      Plaintiff, Auston Contracting, Inc, (“AUSTON, INC”) is a Maryland corporation

with its principal place of business located at 1202 Pauls Lane, Joppa, MD 21085. AUSTON,

LLC and AUSTON, INC are related parties.

       4.      Defendant Shredderhotline.com Company (“SHREDDER”) is a registered Illinois

corporation with its principal place of business listed in state registration records as 1215 North

Bloomington Street, Streator, Illinois, 61364.

       5.      Defendant Dan Scott Burda (“BURDA”) is an individual who, on information and

belief, lived and was domiciled in Streator, Illinois during the commission of the acts alleged in

this Complaint and is the sole or controlling owner of Shredderhotline.com Company.

                                         JURISDICTION

       6.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C

§1331 because it includes claims of violation of the Racketeer Influenced and Corrupt

Organizations Act (RICO) Act, 18 U.S.C. §§ 1961-1968.

       7.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 because

the amount in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,

and is between citizens of Illinois and Maryland.




                                            Page 2 of 14
      Case: 1:19-cv-08506 Document #: 1 Filed: 12/30/19 Page 3 of 15 PageID #:3




        8.      The Court has personal jurisdiction over Shredderhotline.com Company by virtue

of it being a registered Illinois corporation with its principal place of business in Illinois, and its

commission of wrongful acts within the State of Illinois.

        9.      The Court has personal jurisdiction over BURDA, on information and belief, by

virtue of his commission of wrongful acts within the State of Illinois and also his having been

domiciled in Streator, Illinois, his transaction of his affairs in Illinois, and his identification of

himself as the Illinois registered agent of Shredderhotline.com Company.

                                                VENUE

        10.     Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b) and (c) and

pursuant to 18 U.S.C. §1965 because, on information and belief, Shredderhotline.com Company

has its principal place of business in this district, transacts business in this district, and a

substantial portion of the events giving rise to the asserted claims have occurred, and continue to

occur, in this district, BURDA is listed as the President and registered agent of

Shredderhotline.com Company with an address in the district, he transacts business in this

district and a substantial portion of the events giving rise to the asserted claims have occurred

and continue to occur in this district. Venue is also proper in this judicial district pursuant to 18

U.S.C. §1965

                             FACTS RELEVANT TO ALL CLAIMS

        11.     On May 25, 2017 BURDA sent photos to Dawn Peery of the AUSTON

ENTITIES of what he claimed to be a massive tire shredder and conveyor system identified as a

EIDAL 7272 Q2 DAD TEXAS SERIES 002065 which he claimed to have possession of at

SHREDDER’s factory.




                                              Page 3 of 14
      Case: 1:19-cv-08506 Document #: 1 Filed: 12/30/19 Page 4 of 15 PageID #:4




       12.      On May 26, 2017 SHREDDER and BURDA offered to sell an EIDAL 7272

shredder and conveyor system to Auston Transfer & Processing, LLC and Auston Contracting,

Inc and deliver it to their door in Baltimore, Maryland for the price of $280,000.

       13.     On May 26, 2017, BURDA represented or intentionally gave the false impression

in an email to Dawn Peery of the AUSTON ENTITIES that SHREDDER had an EIDAL 7272

shredder and conveyor system at SHREDDER’s factory which would be shipped to the

AUSTON ENTITIES in Baltimore, Maryland upon receipt of a down payment of $100,000

followed by the balance of the $280,000 purchase price and directed Dawn Peery to wire transfer

payment to SHREDDER’s bank in Illinois.

       14.     On May 31, 2017 BURDA in an email made the false representation or

intentionally gave the false impression to Dawn Peery of the AUSTON ENTITIES that the

EIDAL 7272 shredder and conveyor system was at the SHREDDER factory and was ready for

shipment and that Dawn Peery needed to tell him immediately if the AUSTON ENTITIES

wanted it or he would ship it to others.

       15.     In direct response to those false representations and false pretenses communicated

in emails from BURDA on May 26, 2017 and May 31, 2017 and as a consequence of those false

representations and false pretenses, on June 1, 2017 Dawn Peery told BURDA that AUSTON

ENTITIES would purchase the shredder and would wire the down payment to SHREDDER

immediately and would obtain financing for the balance of the purchase price.

       16.     In direct response to the false representations and false pretenses of BURDA and

as a consequence of those false representations and false pretenses, on June 1, 2017 the

AUSTON ENTITIES made the initial down payment for the purchase in in the form of a wire

transfer in the amount of $100,000 to SHREDDER’s Illinois bank account.



                                           Page 4 of 14
      Case: 1:19-cv-08506 Document #: 1 Filed: 12/30/19 Page 5 of 15 PageID #:5




       17.    On June 1, 2017 Dawn Peery of the AUSTON ENTITIES, requested that

BURDA and SHREDDER provide her with an updated invoice for the EIDAL 7272 shredder

and conveyor system including the machinery’s serial number so that the AUSTON ENTITIES

could complete bank financing for the balance of $180,000 to be paid for the shredder.

       18.    In response to Dawn Peery’s request for additional documentation on the shredder

demanded by the AUSTON ENTITIES bank, on June 28, 2017 BURDA sent an email to the

AUSTON ENTITIES stating that the Serial Number of the shredder that was being sold and

would be delivered to the AUSTON ENTITIES was EIDAL 7272 Q2 DAD TEXAS SERIES

002065 and providing an invoice for the shredder as an attachment to the email.

       19.    The June 28, 2017 email from BURDA to Dawn Peery of the AUSTON

ENTITIES was sent by BURDA to induce the AUSTON ENTITIES to make the final payment

of $180,000 to SHREDDER for the EIDAL 7272 Q2 DAD TEXAS SERIES 002065.

       20.    At the time that BURDA and SHREDDER sent the email and invoice identifying

the EIDAL 7272 Q2 DAD TEXAS SERIES 002065 as the shredder that they would deliver to

the AUSTON ENTITIES, BURDA and SHREDDER knew that the statements in the email were

false, that BURDA and SHREDDER did not have the EIDAL 7272 Q2 DAD TEXAS SERIES

002065 or the ability to ship the EIDAL 7272 Q2 DAD TEXAS SERIES 002065 or that the

EIDAL 7272 Q2 DAD TEXAS SERIES 002065 never existed.

       21.    As a consequence of the June 28, 2017 email from BURDA to Dawn Peery of the

AUSTON ENTITIES, on June 29, 2017 the AUSTON ENTITIES made two additional payments

to SHREDDER in the form of a wire transfer of $160,000.00 and a second wire transfer in the

amount of $20,000.00 to SHREDDER’s Illinois bank account.




                                          Page 5 of 14
      Case: 1:19-cv-08506 Document #: 1 Filed: 12/30/19 Page 6 of 15 PageID #:6




       22.     Despite BURDA’s representation to Dawn Peery of the AUSTON ENTITIES on

May 31, 2017 that the shredder was complete and ready to be shipped and would be shipped to

others if the AUSTON ENTITIES did not immediately agree to purchase it and make payment,

following the final payment to SHREDDER on June 29, 2017, BURDA and SHREDDER did

not immediately ship the EIDAL 7272 Q2 DAD TEXAS SERIES 002065 to the AUSTON

ENTITIES.

       23.     From June 29,2017 through August 17, 2017 BURDA made repeated

representations to Dawn Peery of the AUSTON ENTITIES about the status of delivery of the

EIDAL 7272 shredder and conveyor system without providing verification or documentation of

the representations.

       24.     BURDA made repeated vague representations in the form of emails and text

messages to Dawn Peery of the AUSTON ENTITIES to give the AUSTON ENTITIES the false

impression that BURDA and SHREDDER were in the process of performing on the obligation to

deliver the shredder to the AUSTON ENTITIES including,

               a)      July 14, 2017 - That he was getting data on the new shredder…
               b)      July 24, 2017 - that he was getting a schedule..for timing..will update you

       this week

               c)      July 31, 2017 - final review before shipment being pushed…

               d)      August 3, 2017 – “estimated day of arrival in Baltimore August 23rd.

               e)      August 3, 2017 – “unit is being prepared..Aug 23rd eta

               f)      August 17,2017 “Tracking..its progress..

               g)      August 23, 2017 “We are tracking the unit and it is not going to be this

       week”



                                           Page 6 of 14
     Case: 1:19-cv-08506 Document #: 1 Filed: 12/30/19 Page 7 of 15 PageID #:7




       25.    The EIDAL 7272 shredder and conveyor system failed to arrive on August 23,

2017 and BURDA made representations to the AUSTON ENTITIES that there was a shipping

mix-up and the shredder had been delivered to Texas instead of Baltimore.

       26.    BURDA refused to provide the AUSTON ENTITIES with any information to

document either the identity of the shipper who supposedly misdelivered the shredder or the

identity or location of the person or entity who received the EIDAL 7272 shredder and conveyor

system in Texas.

       27.    Following the August 23, 2017 failed delivery of the EIDAL 7272 shredder and

conveyor system, EIDAL 7272 Q2 DAD TEXAS SERIES 002065, which BURDA had

represented had been misdelivered to the unidentified location in Texas, BURDA represented to

the AUSTON ENTITIES that he was preparing a replacement EIDAL 7272 shredder and

conveyor system for them which was “to be next off the production line” and delivery was now

expected to be from BURDA and SHREDDER’s China factory on September 24, 2017.

       28.    BURDA and SHREDDER failed to deliver the EIDAL 7272 shredder and

conveyor system on September 24, 2017 or at any time thereafter.

       29.    Despite repeated requests from Dawn Peery, BURDA and SHREDDER have

never provided documentation or verification that either the EIDAL 7272 shredder purportedly

to be delivered on August 23, 2017 or the one purportedly to be delivered on September 24, 2017

ever existed or were ever under the control of BURDA and SHREDDER to deliver to the

AUSTON ENTITIES.

       30.    BURDA’s statements, emails and texts stating or giving the false impression to

Dawn Peery and the AUSTON ENTITIES that he or SHREDDER owned or controlled or at any

time intended to deliver the EIDAL 7272 Q2 DAD TEXAS SERIES 002065 were at all times



                                         Page 7 of 14
      Case: 1:19-cv-08506 Document #: 1 Filed: 12/30/19 Page 8 of 15 PageID #:8




false, and BURDA and SHREDDER knew that they were false, and were intended to

fraudulently induce the AUSTON ENTITIES to make an initial wire transfer of $100,000 to

SHREDDER on June 1, 2017 and two more wire transfers totally $180,000 to SHREDDER on

June 29, 2017.

       31.       Following the failure of any delivery on September 24, 2017, BURDA instead of

either delivering the shredder or returning the $280,000 engaged in an additional pattern and

scheme of misrepresentations and false pretenses to induce the AUSTON ENTITIES to send

BURDA and SHREDDER yet additional funds.

       32.       BURDA represented to Dawn Peery of the AUSTON ENTITIES that they could

only get their $280,000 back if BURDA resold the shredder that he had sold to the AUSTON

ENTITIES, which he could now sell for $380,000.

       33.       BURDA then represented to Dawn Peery that he was reselling the undelivered

shredder to a Puerto Rico Government Group or a Mexico Government Group to make a profit

for the AUSTON ENTITIES.

       34.       BURDA then represented that the AUSTON ENTITIES could only get the

original shredder which the AUSTON ENTITIES had already purchased if they purchased an

attachment to the shredder called a rasper for an additional $350,000 which he directed Dawn

Peery to wire to SHREDDER.

       35.       BURDA and SHREDDER’s statements to Dawn Peery of the AUSTON

ENTITIES identified in Paragraphs 11 through 34 herein were false and fraudulent and false

pretenses intended to cause the AUSTON ENTITIES to wire transfer the sum of $280,000 to

BURDA and SHREDDER and after the wire transfer to divert, discourage and delay the




                                           Page 8 of 14
      Case: 1:19-cv-08506 Document #: 1 Filed: 12/30/19 Page 9 of 15 PageID #:9




AUSTON ENTITIES from taking action to recover the $280,000 which BURDA and

SHREDDER had fraudulently taken from them.

                           COUNT I
  VIOLATION OF RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
                    (RICO) ACT, 18 U.S.C.A. § 1962

       36.     AUSTON TRANSFER & PROCESSING, LLC, and AUSTON

CONTRACTING, INC incorporate by reference and repeat the allegations contained in

Paragraphs 1 through 35 of the Complaint.

       37.     BURDA and SHREDDER acts and e-mails from May 26, 2017 through June 29,

2017 to Dawn Perry of the AUSTON ENTITIES identified in Paragraphs 11 through 21 were

false, and fraudulent and intended to induce the AUSTON ENTITIES to wire funds to

SHREDDER under false pretenses and formed a pattern of racketeering activity in violation of

18 U.S.C.A. § 1962.

       38.     BURDA and SHREDDER’s false and fraudulent emails to Dawn Perry of the

AUSTON ENTITIES identified in Paragraphs 11 through 21 were a scheme or artifice to

defraud, or for obtaining money in the form of a wire transfer of $100,000 by means of false or

fraudulent pretenses, representations, or promises transmitted by means of wire communication

in violation of 18 U.S.C.A. § 1343 (Fraud by wire, radio, or television) and constituting

racketeering activity pursuant to 18 U.S.C.A. § 1961.

       39.     BURDA and SHREDDER’s false and fraudulent emails to Dawn Perry of the

AUSTON ENTITIES identified in Paragraphs 11 through 21 were a scheme or artifice to

defraud, or for obtaining money in the form of a wire transfers totaling $180,000 by means of

false or fraudulent pretenses, representations, or promises transmitted by means of wire

communication in violation of 18 U.S.C.A. § 1343 (Fraud by wire, radio, or television) and

constituting racketeering activity pursuant to 18 U.S.C.A. § 1961.
                                           Page 9 of 14
    Case: 1:19-cv-08506 Document #: 1 Filed: 12/30/19 Page 10 of 15 PageID #:10




        40.    BURDA and SHREDDER’s false and fraudulent emails to Dawn Perry of the

AUSTON ENTITIES identified in Paragraphs 11 through 21 were a scheme or artifice to

defraud, the AUSTON ENTITIES and for obtaining money in the form of a wire transfer of

$350,000 by means of false or fraudulent pretenses, representations, or promises transmitted by

means of wire communication in violation of 18 U.S.C.A. § 1343 (Fraud by wire, radio, or

television) and constituting racketeering activity pursuant to 18 U.S.C.A. § 1961.

        41.    As a proximate result of the racketeering activity identified in Paragraphs 37

through 40 the AUSTON ENTITIES have been damaged in the amount of $280,000 plus the

financing costs.

        Wherefore, pursuant to 18 U.S.C.A. § 1964, Plaintiffs, AUSTON TRANSFER &

PROCESSING, LLC, and AUSTON CONTRACTING, INC, pray for judgment against

Defendants, SHREDDERHOTLINE.COM            COMPANY, and DAN SCOTT BURDA and each of

them,

               (a)   For $840,000 representing threefold the damages of $280,000 sustained by
               them,

               (b)    For threefold the amount of financing costs incurred by them in
               connection with the payment of $280,000 to the Defendants,

               (c)    For their reasonable attorneys’ fees and costs of suit.

                                      COUNT II
                                  BREACH OF CONTRACT


        42.    AUSTON TRANSFER & PROCESSING, LLC, and AUSTON

CONTRACTING, INC incorporate by reference and repeat the allegations contained in

Paragraphs 1 through 35 of the Complaint.

        43.    On or about May 26, 2017 Plaintiffs, AUSTON TRANSFER & PROCESSING,

LLC, and AUSTON CONTRACTING, INC entered into an agreement with

                                          Page 10 of 14
    Case: 1:19-cv-08506 Document #: 1 Filed: 12/30/19 Page 11 of 15 PageID #:11




SHREDDERHOTLINE.COM COMPANY and DAN SCOTT BURDA for the purchase and

delivery of an EIDAL 7272 Q2 DAD TEXAS SERIES 002065 tire shredder for the purchase

price of $280,000 pursuant to invoice. A copy of the invoice is attached hereto as Exhibit A.

       44.     Plaintiffs, AUSTON TRANSFER & PROCESSING, LLC, and AUSTON

CONTRACTING, INC fulfilled all conditions precedent of the agreement on their part including

the payment of the full purchase price.

       45.     Despite repeated demands, SHREDDERHOTLINE.COM COMPANY and DAN

SCOTT BURDA, and each of them, have failed and refused to deliver the EIDAL 7272 Q2 DAD

TEXAS SERIES 002065 shredder to the AUSTON ENTITIES or to return the funds paid by the

AUSTON ENTITIES pursuant to the agreement.

       46.     As a proximate result of the failure of SHREDDERHOTLINE.COM COMPANY

and DAN SCOTT BURDA, and each of them to deliver the EIDAL 7272 Q2 DAD TEXAS

SERIES 002065 shredder or to return the $280,000 in funds paid for the shredder,

SHREDDERHOTLINE.COM COMPANY and DAN SCOTT BURDA, and each of them have

breached the agreement.

       47.     As a proximate result of the breach of the agreement identified in Paragraph 46,

Plaintiffs, AUSTON TRANSFER & PROCESSING, LLC, and AUSTON CONTRACTING,

INC have been damaged in an amount in excess of $280,000 plus their financing costs.

       Wherefore, Plaintiffs, AUSTON TRANSFER & PROCESSING, LLC, and AUSTON

CONTRACTING, INC, pray for judgment against Defendant, SHREDDERHOTLINE.COM

COMPANY and DAN SCOTT BURDA, and each of them,

               (a)     For compensatory damages, in such sum of money in excess of $280,000
               as shall represent fair and just compensation.

               (b)    For the costs of this action


                                          Page 11 of 14
    Case: 1:19-cv-08506 Document #: 1 Filed: 12/30/19 Page 12 of 15 PageID #:12




                               COUNT III
               VIOLATION OF DECEPTIVE BUSINESS PRACTICES ACT
                               815 ILCS 505/1FF


         48.   AUSTON TRANSFER & PROCESSING, LLC, and AUSTON

CONTRACTING, INC incorporate by reference and repeat the allegations contained in

Paragraphs 1 through 35 of the Complaint.

         49.   BURDA and SHREDDER’s false and fraudulent emails to Dawn Perry of the

AUSTON ENTITIES identified in Paragraphs 11 through 21 were a scheme or artifice to

defraud, or for obtaining money in the form of a wire transfer of $100,000 by means of false or

fraudulent pretenses, representations, or promises transmitted by means of wire communication

in violation of 18 U.S.C.A. § 1343 (Fraud by wire, radio, or television) constituted unlawful

practices pursuant to the Illinois Consumer Fraud and Deceptive Business Practices Act815 ILCS

505/2.

         50.   BURDA and SHREDDER’s false and fraudulent emails to Dawn Perry of the

AUSTON ENTITIES identified in Paragraphs 11 through 21 were a scheme or artifice to

defraud, or for obtaining money in the form of a wire transfers totaling $180,000 by means of

false or fraudulent pretenses, representations, or promises transmitted by means of wire

communication in violation of 18 U.S.C.A. § 1343 (Fraud by wire, radio, or television) and

constituted unlawful practices pursuant to the Illinois Consumer Fraud and Deceptive Business

Practices Act815 ILCS 505/2.

         51.   BURDA and SHREDDER’s false and fraudulent emails to Dawn Perry of the

AUSTON ENTITIES identified in Paragraphs 11 through 35 were a scheme or artifice to

defraud, the AUSTON ENTITIES and for obtaining money in the form of a wire transfer of

$350,000 by means of false or fraudulent pretenses, representations, or promises transmitted by


                                          Page 12 of 14
    Case: 1:19-cv-08506 Document #: 1 Filed: 12/30/19 Page 13 of 15 PageID #:13




means of wire communication in violation of 18 U.S.C.A. § 1343 (Fraud by wire, radio, or

television) constituted unlawful practices pursuant to the Illinois Consumer Fraud and Deceptive

Business Practices Act 815 ILCS 505/2.

       52.     Defendants, BURDA and SHREDDER, and each of them knowingly and

intentionally committed the violations of the Illinois Consumer Fraud and Deceptive Business

Practices Act identified in Paragraphs 49 through 51 herein.

       53.     Defendants, BURDA and SHREDDER, and each of their violations of the Illinois

Consumer Fraud and Deceptive Business Practices Act identified in Paragraphs 49 through 51

herein constitute deceptive practices.

       54.     Plaintiffs, AUSTON TRANSFER & PROCESSING, LLC, and AUSTON

CONTRACTING, INC, suffered actual damages as a result of Defendants, BURDA and

SHREDDER, and each of their violations of the Illinois Consumer Fraud and Deceptive

Business Practices Act identified in Paragraphs 49 through 51 herein.

       55.     Pursuant to 815 ILCS 505/10a (d) a copy of this Complaint was served

contemporaneously with the filing of this lawsuit on the Illinois Attorney General via first class

U.S. Mail.

       56.     As a proximate result of the violations of the Illinois Consumer Fraud and

Deceptive Business Practices Act 805 ILCS 505/2 identified in Paragraphs 49 through 51 herein

above Plaintiff has been damaged in an amount in excess of $280,000.

       57.     As a proximate result of the violations of the Illinois Consumer Fraud and

Deceptive Business Practices Act identified in Paragraphs 49 through 51 herein above Plaintiffs

are entitled to punitive damages from Defendants, SHREDDERHOTLINE.COM COMPANY,

and DAN SCOTT BURDA, and each of them.



                                          Page 13 of 14
   Case: 1:19-cv-08506 Document #: 1 Filed: 12/30/19 Page 14 of 15 PageID #:14




     WHEREFORE, Plaintiff prays for judgment against Defendants,

SHREDDERHOTLINE.COM COMPANY, and each of them.

           (a)     For compensatory damages, in such sum of money in excess of $280,000
           as shall represent fair and just compensation.

           (b)    For punitive or exemplary damages pursuant to statute.

           (c)    For injunctive relief permanently prohibiting the Defendants from
           engaging in business in the State of Illinois.

                                        Respectfully Submitted,
                                        John J. O’Leary ARDC #3128102
                                        O'LEARY LAW FIRM, LLC
DATED: December 30 2019
                                        _/S/ John J. O’Leary__________________
                                        John J. O'Leary, ARDC #3128102
                                        Attorney for Plaintiffs, AUSTON TRANSFER &
                                        PROCESSING, LLC, and AUSTON
                                        CONTRACTING, INC

                                        O'LEARY LAW FIRM, LLC
                                        20 North Clark Street; Suite 850
                                        Chicago, Illinois 60602
                                        312-782-8807 Telephone
                                        312-782-8744 Facsimile
                                        Email: joleary@olearylawfirm.com




                                     Page 14 of 14
Case: 1:19-cv-08506 Document #: 1 Filed: 12/30/19 Page 15 of 15 PageID #:15


                                                       AA
